Citation Nr: 1604149	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for symptomatic third-degree bilateral pes planus, claimed as a foot condition (a bilateral foot disability).  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a foot disability (a lumbar spine disability).  

3.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1973 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2013, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, another remand is required in this case.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a bilateral foot disability, a lumbar spine disability, and non-service-connected pension.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).

In August 1973, the Veteran was medically discharged due to a bilateral foot disability.  According to the July 1973 Medical Board report, the Veteran's bilateral foot disability preexisted service and was not aggravated by service.  However, the Veteran's bilateral foot disability was not noted upon the Veteran's May 1973 service entrance examination report.  If a disorder was not "noted" on entering service, the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

Following examination in November 2014, the VA examiner opined that the Veteran's bilateral foot disability was less likely than not "incurred in or caused by the claimed in-service injury, event, or illness."  As rationale, the VA examiner noted a June 1973 service medical record that noted that the Veteran had complaints of foot pain for "many years."  The VA examiner then indicated that "though the enlistment examination [report] did not mention foot abnormalities, it is exceedingly medically unlikely that the veteran's slightly more than two months of basic training would have either caused or permanently aggravated his pes planus."  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  With respect to the question of whether the Veteran's bilateral foot disability preexisted service, the Board finds that clear and unmistakable evidence demonstrates that the bilateral foot disability did preexist the Veteran's service.  The June 1973 Medical Board report indicates the Veteran reported "foot problems which he has had for many years."  In addition, the November 2014 VA examiner indicated that it was "exceedingly medically unlikely" that the Veteran would have developed the bilateral foot disability after only two months of basic training.  While the VA examiner did not couch his opinion using the phrase "clear and unmistakable evidence," the Board finds that the VA examiner's opinion combined with the June 1973 Medical Board report constitutes clear and unmistakable evidence that the Veteran's bilateral pes planus preexisted his active service.  

In contrast, the Board finds the opinion provided by the VA examiner regarding a lack of aggravation of the Veteran's bilateral foot disability incomplete for adjudication purposes.  Specifically, the Board finds it unclear whether the VA examiner's opinion regarding a lack of aggravation rises to the level of "clear and unmistakable evidence" in light of the additional evidence of record.  Notably, while there was no notation in the May 1973 service entrance examination report of a bilateral foot disability, in June 1973, the Veteran underwent a Medical Board examination due to a reported "inability to march, run or stand for prolonged periods of time."  While the VA examiner opined that it was "exceedingly medically unlikely" that the Veteran's service aggravated his bilateral foot disability, "clear and unmistakable" evidence requires that the evidence is obvious, manifest, and undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Accordingly, the Board finds that clarification is needed from the VA examiner in the form of an addendum medical opinion.  

With respect to the claim of service connection for a lumbar spine disability, the Veteran contends that his disability is secondary to his bilateral foot disability; as such, this claim is inextricably intertwined with the claim of service connection for a bilateral foot disability.  Therefore, as the Board is remanding the claim of service connection for a bilateral foot disability for additional development, the claim for a lumbar spine disability must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

With respect to the claim of entitlement to non-service-connected pension, the Veteran contends that he was involuntarily discharged from service due to his bilateral foot disability, and had he not been discharged, he would have met the length-of-service requirement for entitlement to non-service-connected pension.  As such, this claim is also inextricably intertwined with the claim of service connection for a bilateral foot disability.  Therefore, this claim must also be remanded.  See Harris, 1 Vet. App. at 183; Tyrues, 23 Vet. App. at 177.


Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who performed the November 2014 VA examination (or suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current bilateral foot disability.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Was the preexisting bilateral foot disability clearly and unmistakably not aggravated by the Veteran's service?

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

If clear and unmistakable evidence is found, the VA examiner should cite to factual data contained in the record or medical literature to support such a conclusion.  

If it is the examiner's opinion that there is no clear and unmistakable evidence that the bilateral foot disability was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the bilateral foot disability is directly related to service.  In this case, the examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral foot disability had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



